DETAILED ACTION
Applicant’s amendment and arguments filed February 18, 2022 is acknowledged.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (hereinafter Tsai) (U.S. Patent Application Publication # 2021/0076445 A1) in view of Deng et al. (hereinafter Deng) (U.S. Patent Application Publication # 2019/0182767 A1), and further in view of Ang et al. (hereinafter Ang) (U.S. Patent Application Publication # 2020/0205041 A1).
Regarding claim 1, Tsai teaches and discloses a method comprising: monitoring, by a wireless device: 
a first downlink control channel (primary PDCCH) of a first transmission reception point (TRP) (primary TRP), in an active state, on an active bandwidth part (BWP) of a cell; a second downlink control channel (secondary PDCCH) of a second TRP (second TRP), in the active state, on the active BWP ([0162]; teaches a UE monitoring multiple PDCCHs, such as a first and second PDDCH, of a first and second TRP in an active BWP of a primary cell; [0163]); and transmitting first channel state information reports (CSI reporting) of the first TRP and the second TRP for the active BWP ([0153]; [0154]; transmitting a CSI of the first and second TRP).

Nonetheless, in the same field of endeavor, Deng teaches and suggests based on a time period of inactivity on the second TRP ([0076]; [0113]; TRP inactive period): transitioning the second TRP from the active state into a dormant state ([0076]; [0086]; transitioning a TRP from a high availability state to a dormant/low availability state; [0124]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transitioning a TRP from a high availability state to a dormant/low availability state as taught by Deng with the method as disclosed by Tsai for the purpose of providing energy efficiency and more efficient resource usage, as suggested by Deng.
However, Tsai, as modified by Deng, may not expressly disclose stopping the monitoring of the second downlink control channel of the second TRP; and maintaining the first TRP in the active state; and transmitting second channel state information reports of the second TRP, in the dormant state, for the active BWP.
Nonetheless, in the same field of endeavor, Ang teaches and suggests stopping the monitoring of the second downlink control channel of the second TRP (base station, 105, of the secondary cell; [0062]; figures 2 and 9) ([0125]; “…When a secondary cell is in a dormant state…UE 215 may refrain from monitoring a PDCCH on the secondary cell…UE 215 may not monitor the PDCCH and base station 205…”); and maintaining the first TRP (base station, 105, of the primary cell; [0062]; figures 2 and 9) in the active state ([0063]; “…During periods of low traffic activity, an activated secondary cell may quickly switch to the dormant state. While in the dormant state, UE 115 may rely on a primary cell to maintain a connection (e.g., a connection to a base station 105)…”); and transmitting second channel state information reports of the second TRP, in the dormant state, for the active BWP ([0066]; “…BWP...may be active…the UE 115 may perform channel state information (CSI) measurements and transmit a measurement report…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate refraining from monitoring PDCCH and transmitting a report for the active BWP as taught by Ang with the method as disclosed by Tsai, as modified by Deng, for the purpose of providing power savings and more efficient resource usage, as suggested by Ang.

Regarding claim 2, Tsai, as modified by Deng and Ang, further teaches and discloses wherein the second TRP is identified by at least one of: one or more reference signals; one or more downlink control channel control resource sets; and one or more radio network temporary identifiers ([0150]; [0153]; CORESET and reference signal, RS). 

Regarding claim 3, Tsai, as modified by Deng and Ang, further teaches and discloses receiving one or more radio resource control messages comprising configuration parameters of the cell, wherein the configuration parameters indicate: a ([0162]; [0163]; [0223]; multiple BWPs and TRPs). 

Regarding claim 4, Tsai, as modified by Deng and Ang, further teaches and discloses wherein the cell comprises at least one of: a primary cell; and a secondary cell ([0162]; [0230]; teaches PCell and SCell). 

Regarding claim 5, Tsai, as modified by Deng and Ang, further teaches and discloses activating the TRP in response to receiving a command indicating an activation of the second TRP, wherein the command comprises at least one of: a radio resource control message; a medium access control control element; and a downlink control information ([0152]; [0160]; [0161]; [0163]). 

Regarding claim 6, Tsai, as modified by Deng and Ang, further teaches and discloses when the second TRP is in the active state, at least one of: transmitting on a physical uplink shared channel of the second TRP; transmitting on a physical random access channel of the second TRP; and receiving downlink transport blocks via the second TRP ([0152]; [0186]; PUSCH/PRACH). 

Regarding claim 7, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose based on the second TRP being in the dormant state, at least one of: stopping transmission on a physical uplink shared channel of the second TRP; stopping transmission on a physical random access 
Nonetheless, Ang further suggests based on the second TRP being in the dormant state, at least one of: stopping transmission on a physical uplink shared channel of the second TRP; stopping transmission on a physical random access channel of the second TRP; and stopping reception of downlink transport blocks via the second TRP ([0125]; [0126]).
 
Regarding claim 8, Tsai, as modified by Deng and Ang, further teaches and discloses wherein the transmission of the first channel state information reports based on a first plurality of reference signals of the second TRP, in the active state, on the active BWP ([0153]; [0154]; [0219]). 

Regarding claim 9, Tsai, as modified by Deng and Ang, further teaches and discloses wherein the first channel state information reports comprise one or more reference signal received power values of the first plurality of reference signals ([0152]; [0160]). 

Regarding claim 10, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose stopping the transmitting of the first channel state information reports in response to the transitioning the second TRP from the active state into the dormant state. 
 ([0076]; [0086]; [0113]; [0124]).

Regarding claim 11, Tsai, as modified by Deng and Ang, further teaches and discloses wherein the transmission of the second channel state information reports is based on a second plurality of reference signals of the second TRP on the active BWP ([0153]; [0154]; [0219]). 

Regarding claim 12, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose stopping the transmitting the second channel state information reports in response to a second time period of inactivity on the second TRP; and deactivating the second TRP on the active BWP. 
Nonetheless, Deng further suggests stopping the transmitting the second channel state information reports in response to a second time period of inactivity on the second TRP; and deactivating the second TRP on the active BWP ([0076]; [0086]; [0113]; [0124]).

Regarding claim 13, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose wherein the deactivating the second TRP comprises at least one of: stopping the monitoring of the downlink control channel of the second TRP; stopping transmission on a physical uplink shared channel of the second 
Nonetheless, Ang further suggests wherein the deactivating the TRP comprises at least one of: stopping the monitoring of the downlink control channel of the TRP; stopping transmission on a physical uplink shared channel of the TRP; stopping transmission on a physical random access channel of the TRP; and stopping reception of downlink transport blocks via the TRP ([0125]; [0126]).

Regarding claim 14, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose maintaining an active state of the active BWP based on the deactivating the second TRP. 
Nonetheless, Ang further suggests maintaining an active state of the active BWP based on the deactivating the second TRP ([0063]).

Regarding claim 15, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose maintaining the first TRP in the active state based on the deactivating the second TRP. 
Nonetheless, Ang further suggests maintaining the first TRP in the active state based on the deactivating the second TRP ([0063]).

Regarding claim 16, Tsai, as modified by Deng and Ang, further teaches and suggests wherein a duration of the second time period is configured in a radio resource control message ([0152]; [0160]; [0161]; [0163]). 

Regarding claim 17, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose wherein during the second time period of inactivity, the method further comprises not receiving downlink control information via the second TRP. 
Nonetheless, Deng further suggests wherein during the second time period of inactivity, the method further comprises not receiving downlink control information via the second TRP ([0076]; [0086]; [0113]; [0124]).

Regarding claim 18, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose wherein during the second time period of inactivity, the method further comprises not receiving downlink transport blocks via the second TRP. 
Nonetheless, Deng further suggests wherein during the second time period of inactivity, the method further comprises not receiving downlink transport blocks via the second TRP ([0076]; [0086]; [0113]; [0124]).

Regarding claim 19, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose wherein during the second time period of inactivity, the method further comprises not receiving uplink control information via the second TRP. 
([0076]; [0086]; [0113]; [0124]).

Regarding claim 20, Tsai, as modified by Deng and Ang, discloses the claimed invention, but may not expressly disclose wherein during the second time period of inactivity, the method further comprises not receiving uplink transport blocks via the second TRP.
Nonetheless, Deng further suggests wherein during the second time period of inactivity, the method further comprises not receiving uplink transport blocks via the second TRP ([0076]; [0086]; [0113]; [0124]).

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action and Applicant’s arguments, filed February 18, 2022, have been fully considered and are persuasive and, therefore, the finality of that action is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deng et al. (U.S. Patent Application Publication # 2019/0182767 A1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 17, 2022